Citation Nr: 1715478	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  10-45 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a special home adaptation grant.

2.  Entitlement to specially adapted housing.

3.  Entitlement to service connection for voiding dysfunction, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Air Force from January 1987 to February 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Regarding the matter of entitlement to service connection for voiding dysfunction, the Board notes that the RO has not yet certified this appeal to the Board.  However, according to 38 C.F.R. § 19.35, certification serves an administrative purpose only and "does not serve to either confer or deprive the [Board] of jurisdiction over an issue."  As the Veteran has filed the necessary documents to perfect his appeal of his increased rating claim (see October 30, 2012 VA Form 9, substantive appeal), this matter is presently before the Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the claims for a special home adaptation grant and specially adapted housing, the Veteran asserts that he meets the criteria for the award of specially adapted housing or a special housing adaptation grant.  He asserts that he has loss of use of his right lower extremity due to his service-connected right foot disability, and that he also has service-connected residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  He further asserts that in addition to loss of use of the right lower extremity, that he also has loss of use of the right upper extremity due to his worsened right elbow condition.  

The Veteran's service-connected disabilities include posttraumatic stress disorder (PTSD) (100 percent), rectal carcinoma (100 percent), spinal stenosis (60 percent), right foot drop (40 percent), ischemic heart disease (30 percent), a right elbow disability (20 percent), diabetes mellitus (20 percent), and rhinitis (10 percent).  The Veteran also receives special monthly compensation on account of loss of use of the right foot.  

A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, the Veteran is entitled to service-connected compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101(a)(1)(2)(3); 38 C.F.R. § 3.809(b)(1)(2)(3)(4).

While the Veteran was afforded a VA examination in October 2015, the VA examiner did not consider all pertinent medical evidence.  For example, the Veteran reported that he wanted to provide additional medical records regarding his ischemic heart disease but the VA examiner refused.  In addition, he reported that the VA examiner dismissed the severity of the scar residuals from heart surgery.  The Veteran reported that he was prescribed an electric wheel chair, which was prescribed in May 2010; although the VA examiner noted that he merely used a VA hospital wheelchair, which the Veteran noted was out of convenience.  The Veteran also reported that while he never left his wheelchair during the examination, the VA examiner noted that the Veteran walked frequently.  The Veteran reported he was exhausted and fatigued constantly.  The Veteran reported he was unable to use his right arm to lift much or push his wheelchair, which was also why he was prescribed an electric wheelchair.  The Veteran reported that the VA examiner never tested his muscle strength and never tested weight-bearing.

The Veteran was afforded a VA examination in September 2011.  The VA examiner reported that the Veteran was wheelchair bound and unable to ambulate very far.

As such, the Veteran should be afforded a new VA examination.

Regarding the service-connection claim for voiding dysfunction, the Veteran's claim should be readjudicated in a new Supplemental Statement of the Case (SSOC).  Since the most recent SOC dated in October 2012, VA has added a substantial amount of relevant medical evidence into the record.  As this appeal is being remanded for other action, the RO will have the opportunity on remand to review the evidence received since the October 2012 SOC and issue a SSOC.  38 C.F.R. §§ 19.31, 20.1304(c).  Then, if the Veteran's service-connection claim is not granted, the Veteran should be afforded a new VA examination as the examiner only considered if the Veteran's voiding dysfunction was due to his residuals of rectal carcinoma and did not consider any other service-connected disabilities.

Finally, the issues of entitlement to special home adaptation grant and specially adapted housing is inextricably intertwined with the issue of entitlement to service connection for voiding dysfunction.

Accordingly, the case is REMANDED for the following action:

1.  If the service-connection claim is not able to be granted, then arrange for the Veteran to be afforded an examination by an appropriate examiner to determine the nature and likely etiology of his claimed voiding dysfunction.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner then should address the following questions:

a) Provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that the Veteran's voiding dysfunction is due to his active service.  

b) Provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's voiding dysfunction was caused by a service connected disability.  

c) Provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that the Veteran's voiding dysfunction was aggravated (i.e. permanently made worse beyond the natural progression of the disability) by a service-connected disability.  

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability

2.  Then, afford the Veteran a new examination with a different VA examiner to determine his eligibility for specially adapted housing or a special adapted housing grant at a VA medical facility. 

The entire claims folders should be made available to and reviewed by the examiner. 

The examiner should determine whether the Veteran's service-connected disabilities cause: 

a) The loss of use of both lower extremities so as to permanently preclude locomotion without the aid of braces, crutches, canes or a wheelchair. 

As used here, the term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 

b) The loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 

c) The loss or loss of use of one lower extremity together with the loss of loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 

d) The loss or permanent loss of use of one or both feet.

e) Ankylosis of one or both knees or one or both hips. 

The examiner should fully describe the objective findings to support any conclusions (e.g., with respect to range of motion, instability, weakness, atrophy, tone, callosities, etc.), and should provide a complete rationale for all opinions expressed.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case, which should include all evidence received since the issuance of the last statement of the case or supplemental statement of the case, and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

